Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131463(59)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  DETROIT FIREFIGHTERS ASSOCIATION,
  I.A.F.F. LOCAL 344,

              Plaintiff-Appellee, 

                                                                    SC: 131463     

  v                                                                 COA: 266654      

                                                                    Wayne CC: 05-526691-CL

  CITY OF DETROIT,

             Defendant-Appellant. 

  ___________________________________

         On order of the Chief Justice, the motion by the defendant-appellant for extension
  of the time for filing their brief and appendix is considered, and it appearing the filing
  was completed on January 23, 2007, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2007                    _________________________________________
                                                                               Clerk